UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4388


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES RAMAGE, a/k/a James Russell Ramage,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cr-00061-IMK-JSK-1)


Submitted:   February 10, 2011            Decided:   March 17, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Zelda E.
Wesley, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Ramage pled guilty to possessing a firearm as a

convicted felon after officers seized a gun from his home while

investigating     a   reported   domestic     disturbance.       Prior   to

Ramage’s guilty plea, the district court denied his motion to

suppress evidence obtained following a warrantless search of his

home, finding that, although the officer’s warrantless entry was

illegal, the primary taint of the illegal entry was purged when

Ramage’s wife consented to a search of the home.                On appeal,

Ramage   argues   that   the   district   court   erred   in   denying   his

motion to suppress because the entry was illegal, the initial

taint of the illegal entry was not purged, and Ramage expressly

refused to consent to the search. *       Finding no reversible error,

we affirm.

           On appeal from the denial of a suppression motion, we

review the district court’s legal determinations de novo and

factual findings for clear error.           United States v. Hernandez-

Mendez, 626 F.3d 203, 206 (4th Cir. 2010).                The evidence is

reviewed in the light most favorable to the Government as the

prevailing party below.        United States v. Green, 599 F.3d 360,

375 (4th Cir. 2010).


     *
       Ramage’s guilty plea reserved his right to appeal the
district court’s denial of his motion to suppress.



                                    2
             The Fourth Amendment prohibits unreasonable searches;

a   search      conducted       without       a    warrant      is    per    se     unreasonable

unless     it    falls         within    a    valid       exception          to     the    warrant

requirement.           Schneckloth           v.    Bustamonte,         412    U.S.        218,   219

(1973).      “Until a valid search warrant has issued, the Amendment

safeguards       the      privacy       interests         of     owners,          boarders,      and

tenants, of a home, apartment, or other dwelling place.”                                    United

States v. Gray, 491 F.3d 138, 144 (4th Cir. 2007) (internal

citations        omitted).              Warrantless            searches       “are         per    se

unreasonable under the Fourth Amendment – subject only to a few

specifically        established              and        well-delineated             exceptions.”

United    States       v.      Bush,    404       F.3d    263,       275    (4th     Cir.     2005)

(quoting Mincey v. Arizona, 437 U.S. 385, 390 (1978)).                                           The

government        bears          the     burden          of      demonstrating             exigent

circumstances.         Welsh v. Wisconsin, 466 U.S. 740, 749-50 (1984).

             Here,        it     is     undisputed         that       an     officer       entered

Ramage’s home without a warrant or exigent circumstances.                                        The

Government contends, however, that the district court erred in

holding that the officer’s warrantless entry was illegal.                                         We

need not decide this issue, however, as we conclude that, even

assuming        illegal        entry    of        the    Ramage       home,       the     evidence

recovered from the home was ultimately admissible.

             Evidence that is the product of an unlawful search or

seizure is nevertheless admissible so long as the connection

                                                   3
between the unlawful conduct of the police and the acquisition

of    the     evidence     is    sufficiently        attenuated         as    to    purge      the

evidence of the primary taint.                     Wong Sun v. United States, 371

U.S. 471, 487 (1963); Nardone v. United States, 308 U.S. 338,

341 (1939).         To determine whether the taint of an illegal entry

has been purged, this court evaluates three factors: (1) the

length      of    time    between       the   illegal      act    and    the       seizure      of

evidence; (2) whether there were intervening circumstances; and

(3)    the       gravity,        flagrancy,        and     reason       for        the     police

misconduct.        Brown v. Illinois, 422 U.S. 590, 603-04 (1975).                             As

the    district          court     concluded,        Ramage’s       wife’s          consensual

conversation           with      the     officer         constituted          a     sufficient

intervening        circumstance.              Further,      the     entry         was    not   in

flagrant disregard of Ramage’s Fourth Amendment rights, as the

officer was investigating a domestic disturbance and prudently

attempting        to     prevent       escalation     of    the     incident            upon   his

departure.         Accordingly, we hold that the taint of any illegal

entry was purged.

                 Finally, Ramage argues that the district court erred

when     it      found    that     the    officer’s        search       did       not     violate

Georgia v. Randolph, 547 U.S. 103 (2006), because he expressly

refused to consent to the officer’s entry.                        See 547 U.S. at 106

(holding that when multiple occupants share authority over an

area, the express refusal to consent to police entry of one co-

                                               4
occupant     prevails   over      the    consent   to   entry       of   another    co-

occupant).      In    fact,      the    district   court      did   not     reach   the

Randolph issue because it declined to credit Ramage’s testimony

that he forbade the officer from entering his home.                           We hold

that,   in   the     face   of    contradictory      testimony       from    multiple

police officers and inconsistent testimony from Ramage, it was

not clear error for the district court to find that Ramage did

not expressly refuse to consent to the officer’s entry.                         Thus,

the district court did not err in denying Ramage’s motion to

suppress.

             Accordingly, we affirm the district court’s order.                     We

dispense     with    oral     argument     because      the    facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           5